            Case 1:19-cv-01087-SH Document 35 Filed 10/26/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 LUIS ZAMORA AND EMILY                            §
 ZOMORA, ON BEHALF OF S.Z., A                     §
 MINOR CHILD,                                     §
                                                  §
                         Plaintiffs               §               CIVIL NO. 1:19-CV-1087-SH
 v.                                               §
                                                  §
 HAYS CONSOLIDATED
 INDEPENDENT SCHOOL                               §
 DISTRICT,                                        §
                                                  §
                         Defendant                §

                                              ORDER

      Before the Court are Defendant Hays Consolidated Independent School District’s (“HCISD”)

Motion to Limit the Scope of Trial (Dkt. 29), filed October 13, 2020, and Plaintiffs’ Response,

filed October 19, 2020 (Dkt. 32).

      On November 8, 2019, Plaintiffs Luis Zamora and Emily Zamora, parents of former HCISD

student S.Z., filed this suit under the Individuals with Disabilities Education Act (“IDEA”),

20 U.S.C. § 1415(i)(2)(A); Section 504 of the Rehabilitation Act, 29 U.S.C. § 794; and Title II of

the Americans With Disabilities Act (“ADA”), 42 USC § 12132. Plaintiffs appeal the decision of

a Special Education Hearing Officer (“SEHO”), who found as a matter of law that HCISD did not

violate its “Child Find” responsibilities under the IDEA and did not deny S.Z. a Free Appropriate

Public Education (“FAPE”). Jury trial is scheduled to commence on August 9, 2021.

      In its Motion, HCISD seeks to limit the scope of the trial “to a review of the administrative

record without additional evidence.” Dkt. 29 at 4. HCISD argues that Plaintiffs should not be

allowed to offer additional evidence in this lawsuit that was not presented at the due process

hearing. The Court disagrees.
           Case 1:19-cv-01087-SH Document 35 Filed 10/26/20 Page 2 of 3




    Under the IDEA, a party may bring a civil action challenging the decision of a Special

Education Hearing Officer within 90 days of the SEHO’s decision. 20 U.S.C. § 1415(i)(2)(A)-(B).

In such actions, the district court: “(i) shall receive the records of the administrative proceedings;

(ii) shall hear additional evidence at the request of a party; and (iii) basing its decision on the

preponderance of the evidence, shall grant such relief as the court determines is appropriate.” Id.

at § 1415(i)(2)(C) (emphasis added). Therefore, when a federal district court reviews a state

hearing officer’s decision in an impartial due process hearing under the IDEA, such as in this case,

“the court must receive the record of the administrative proceedings and is then required to take

additional evidence at the request of any party.” Cypress-Fairbanks Indep. Sch. Dist. v. Michael

F. by Barry F., 118 F.3d 245, 252 (5th Cir. 1997); see also A.A. v. Northside Indep. Sch. Dist., 951

F.3d 678, 689 (5th Cir. 2020) (“A federal district court’s review of an impartial due process hearing

under the IDEA includes its review of the record of the administrative proceedings and review of

additional evidence at the request of any party.”). As the Fifth Circuit has explained:

                Although the district court must accord “due weight” to the hearing
                officer’s findings, the court must ultimately reach an independent
                decision based on a preponderance of the evidence. Accordingly, the
                district court’s “review” of a hearing officer’s decision is “virtually
                de novo.” Indeed, given its adducing of new evidence, even
                evidence of matters that have occurred since the administrative
                hearing under review, the district court proceeding under the IDEA
                is a hybrid, akin to a “trial de novo.”

Michael F., 118 F.3d at 252 (citations omitted); see also A.A., 951 F.3d at 689 (same). “The

determination of what is ‘additional’ evidence must be left to the discretion of the trial court.” E. R.

by E. R. v. Spring Branch Indep. Sch. Dist., 909 F.3d 754, 763 (5th Cir. 2018) (quoting Town of

Burlington v. Dep’t of Educ. for Mass., 736 F.2d 773, 790 (1st Cir. 1984)).

    Based on the statute and Fifth Circuit law, the Court is not limited to the administrative record

and must accept additional evidence from either party. See A.L. v. Alamo Heights Indep. Sch. Dist.,

                                                   2
           Case 1:19-cv-01087-SH Document 35 Filed 10/26/20 Page 3 of 3




No. SA-16-CV-00307-RCL, 2018 WL 4955220, at *5 (W.D. Tex. Oct. 12, 2018) (“Courts in this

district and other circuits have explicitly stated that this provision allows a party to fill ‘gaps in the

administrative transcript owing to . . . an improper exclusion of evidence by the administrative

agency[.]’”) (quoting Marc V. v. North East Indep. Sch. Dist., 455 F. Supp. 2d 577, 587 (W.D.

Tex. 2006)); Caldwell Indep. Sch. Dist. v. L.P., 994 F. Supp. 2d 811, 816 (W.D. Tex. 2012)

(considering post-hearing reports as relevant supplements to the administrative record, noting that

under Fifth Circuit law “courts have little discretion to reject additional evidence”), aff’d, 551

F. App’x 140 (5th Cir. 2014).

    HCISD’s Motion to Limit the Scope of Trial (Dkt. 29) is DENIED.1

    SIGNED on October 26, 2020.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




1
 Because there is no dispositive motion pending, HCISD’s request to consider the IDEA claims before the
ADA and Rehabilitation Act claims is premature. See Dkt. 29 at 9.
                                                    3
